UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MUHAMMAD AHMAD ABDALLAH        :
AL-ANSI, et al.,               :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 08-1923 (GK)
                               :
GEORGE W. BUSH, et al.,        :
                               :
     Respondents.              :
______________________________:

                                 ORDER

     A Motions Hearing was held in this case on August 17, 2009,

which was closed to the public due to the discussion of classified

information.   Upon consideration of Petitioner Al-Ansi’s Motion to

Compel Discovery and Production of Exculpatory Evidence [Dkt. Nos.

99/100], the Government’s Opposition [Dkt. No. 111], Petitioner’s

Reply [Dkt. No. 116], representations of the parties, and the

entire record herein, it is hereby

     ORDERED, that within 48 hours of this Order, Petitioner shall

submit any proposed language to be included in the Court’s final

Order regarding the search procedures to be used by the Guantanamo

Review Task; and it is further

     ORDERED, that the Government shall file any opposition to

Petitioner’s submission within 48 hours of that filing.

                                          /s/
August 17, 2009                          Gladys Kessler
                                         United States District Judge


Copies to:   Attorneys of Record via ECF